Citation Nr: 0824007	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability, to include as secondary to service-connected 
lumbar spine disability.

2.  Entitlement to service connection for left shoulder 
disability, to include as secondary to service-connected 
lumbar spine disability.

3.  Entitlement to service connection for right shoulder 
disability, to include as secondary to service-connected 
lumbar spine disability.

4.  Entitlement to service connection for left elbow 
disability, to include as secondary to service-connected 
lumbar spine disability.

5.  Entitlement to service connection for right elbow 
disability, to include as secondary to service-connected 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to December 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburg, Pennsylvania, which denied the claims.  
Jurisdiction over this case was transferred to the RO in Des 
Moines, Iowa.

The veteran appeared before the undersigned Acting Veterans 
Law Judge in November 2007 and delivered sworn testimony via 
video conference hearing in Des Moines, Iowa.  The record was 
held open for 90 days to allow the veteran to submit 
additional evidence; no additional evidence has been 
submitted.

The issues of entitlement to service connection for left and 
right shoulder disability, to include as secondary to 
service-connected lumbar spine disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Competent medical evidence fails to demonstrate that any 
cervical spine disability, left elbow disability, or right 
elbow disability is etiologically related to, or chronically 
aggravated by, service or service-connected lumbar spine 
disability.


CONCLUSION OF LAW

Disability of the cervical spine, left elbow, and right elbow 
were not incurred in or aggravated by active service, and are 
not proximately due to, or chronically aggravated by, 
service-connected lumbar spine disability.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Effective May 30, 2008, VA's regulations governing VA's duty 
to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim were amended.  The 
third sentence of 38 CFR 3.159(b)(1), which states that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed.  The change adds a new paragraph (b)(3) to 38 CFR 
3.159 which states that no duty to provide section 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  Also, the change removed 
the fourth sentence of 38 CFR 3.159(b)(1) which currently 
states: "If VA does not receive the necessary information 
and evidence requested from the claimant within one year of 
the date of the notice, VA cannot pay or provide any benefits 
based on that application."  The change also adds a new 
paragraph (g) to 38 CFR 3.159, clarifying that the 
Secretary's authority recognized in subsection (g) of 38 
U.S.C.A. § 5103A [to provide such other assistance under 
subsection (a) to a claimant in substantiating a claim as the 
Secretary considers appropriate] is reserved to the sole 
discretion of the Secretary and will be implemented, when 
deemed appropriate by the Secretary, through the promulgation 
of regulations.  73 Fed. Reg. 23,353-23,356 (April 30, 2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in February 2004, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  VCAA notice was provided to the veteran prior 
to the initial adjudication.  Pelegrini.

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issues on appeal.

Duty to Assist

Service treatment records are associated with the claims 
file, as are VA records, private records, and records from a 
U.S. military medical facility.  In January 2005 the veteran 
underwent a VA examination that addressed the medical 
questions on appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board acknowledges 
that the January 2005 VA examiner did not review the 
veteran's service medical records; however, the veteran 
essentially claims that the cervical spine and elbow 
disabilities are related to service-connected disability, not 
to events during active service (November 2007 Board hearing 
transcript (Tr.), at pages 7 and 10).  Further, the reported 
history considered by the January 2005 VA examiner was 
consistent with the evidence of record, and, in fact, the 
January 2005 VA examiner specifically referenced clinical 
findings from a prior medical record.  Finally, the Board 
notes that the veteran's service medical records are negative 
for findings or complaints related to the cervical spine and 
elbows.  In short, the Board finds that the evidence of 
record contains sufficient competent medical evidence to 
decide the claims.

The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be presumed, subject to rebuttal, for certain 
chronic diseases if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Prior to October 10, 2006, service connection may be granted 
for disabilities which are proximately due to, or the result 
of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this claim and appeal.  The current 38 
C.F.R. § 3.310(b) is as follows: Any increase in severity of 
a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected condition, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

In December 1996 the veteran was granted service connection 
for lumbar spine disability.  The veteran asserts that 
cervical spine disability and elbow disability are related to 
his service-connected lumbar spine disability.

Medical records reveal that the veteran was diagnosed with 
disability of the cervical spine in 2002, and disability of 
the left elbow in 2003.  Disability of the right elbow has 
not been shown.  Accordingly, service connection must be 
denied for the right elbow due to lack of competent medical 
evidence showing a current disability.  See Brammer v. Brown, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992) (In the absence of proof of a present 
disability there can be no valid claim.); see also Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999) appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Pain 
alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.).

Following examination of the veteran in January 2005, a VA 
examiner stated (in an April 2005 addendum) that it was less 
likely as not that the veteran's cervical spine disability 
and left elbow disability were related to his service-
connected lumbar spine disability.

The Board finds that the competent medical evidence fails to 
demonstrate that the veteran's cervical spine and elbow 
disabilities are causally related to his service-connected 
low back disability.  There is no opinion of record contrary 
to the January 2005 VA examiner's opinion that it was less 
likely as not that those disabilities were related to his 
service-connected lumbar spine disability.  Further, there 
has been no evidence indicating that the veteran's cervical 
spine disability or left elbow disability were chronically 
worsened by the service-connected lumbar spine disability.

As for direct service connection, service medical records 
reveal no diagnosis or findings related to the elbows or 
cervical spine, and the veteran has not asserted otherwise.  
There are no contemporaneous treatment records or other 
documented evidence of any findings or treatment for the 
cervical spine and elbows in service or within one year 
subsequent to service separation, and there is no medical 
opinion causally relating those disabilities to his military 
service.  

The Board does not doubt the sincerity of the veteran's 
opinion regarding these issues, and the Board has reviewed 
the veteran's statements and November 2007 Board hearing 
testimony.  A layperson, however, is generally not deemed 
competent to opine on a matter that requires medical 
knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit favorable determinations.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for disability of the cervical spine, left 
elbow, and right elbow, to include as secondary to service-
connected lumbar spine disability, is denied.


REMAND

As for service connection for left and right shoulder 
disability, the Board notes that service medical records do 
contain findings related to the shoulders.  For example, 
service medical records dated in September 1987 noted 
complaints of right shoulder pain, spasm, and right trapezius 
muscle strain.  Service medical records dated in July 1988 
noted left acromioclavicular joint pain, tenderness, and 
glenohumeral joint strain.  The veteran also stated that he 
had had left shoulder disability on the medical history 
portion of his May 1990 service separation examination.  
Based on these records, and based on the medical evidence of 
record reflecting that the veteran has current left and right 
shoulder disability, the Board finds that the veteran should 
be afforded a VA examination to determine whether he has a 
left or right shoulder disability related to service.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has any left or 
right shoulder disability related to 
service or service-connected lumbar spine 
disability.  The claims file should be 
made available to the examiner for review 
before the examination; the examiner must 
state that the claims file was reviewed.

Following examination of the veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that the 
veteran has any current left or right 
shoulder disability that is related to 
service or service-connected lumbar spine 
disability.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

2.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for a left and right shoulder 
disability, to include as secondary to 
service-connected lumbar spine 
disability.  If any benefit sought is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


